                                                                                E-FILED
                                                 Thursday, 01 August, 2019 12:32:50 PM
                                                           Clerk, U.S. District Court, ILCD
                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

TAMILYN ROBERTSON,              )
                                )
                Plaintiff,      )
                                )
     v.                         )       19-CV-3083
                                )
STATE OF ILLINOIS, et al.,      )
                                )
                Defendants.     )

          MERIT REVIEW AND CASE MANAGEMENT ORDER

      The plaintiff, proceeding pro se, and currently an inmate
within the Illinois Department of Corrections at the Logan
Correctional Center (“Logan”), was granted leave to proceed in forma
pauperis. The Court conducted a merit review of the plaintiff’s
original complaint and determined that her complaint failed to state
a claim upon which relief could be granted. 28 U.S.C. § 1915A.
Specifically, the Court held that the complaint failed to state a claim
because the plaintiff had failed to name a person as a defendant
who is amenable to a § 1983 suit and because the plaintiff had not
alleged any conduct that amounted to a deprivation of rights,
privileges, or immunities under the Constitution or the laws of the
United States.

     However, the Court gave the plaintiff leave to file an amended
complaint. The plaintiff’s proposed amended complaint is now
before the Court for a merit review.

      In her amended complaint, the plaintiff attempts to comply
with the Court’s Merit Review Order by identifying three people as
defendants: (1) B. Calhoun (an assistant warden at Logan); (2) Lisa
Johnson (the health care unit administrator at Logan); and (3)
Ja’Cole Hinckle (the medical director at Logan). The plaintiff
contends that she suffers from an eye condition that significantly
impairs her vision. As a result of her impaired vision, the plaintiff
alleges that a doctor has given her a prescription for rewetting
drops for her eyes and has given her a prescription that allows her
                                    1
to use a key for her lock box.1 Despite having this prescription from
a medical provider, the plaintiff contends that the defendants will
not provide her with a key lock or with rewetting drops.

      Although the plaintiff does not specifically allege what each
defendant did or did not do that allegedly deprived her of her
Constitutional rights, the Court is cognizant that pro se complaints
are to be construed liberally. Therefore, the Court will allow this
case to proceed on a deliberate indifference claim, i.e., that
defendants allegedly interfered with or deprived the plaintiff of the
prescription provided to her by a doctor.

     The plaintiff should understand that, in order to be held liable
under § 1983, a defendant must have been personally involved in
the alleged Constitutional deprivation. If the named defendant(s)
was not personally involved, then the plaintiff’s claim against that
defendant(s) could be subject to summary dismissal. At this point,
however, the Court will allow the plaintiff’s deliberate indifference
claim to proceed.

IT IS, THEREFORE, ORDERED:

       1.   The plaintiff’s motion for leave to file amended complaint
[9] is granted.

     2.    Pursuant to its merit review of the Amended Complaint
under 28 U.S.C. § 1915A, the Court finds that the plaintiff states an
Eighth Amendment deliberate indifference claim against Defendants
B. Calhoun, Lisa Johnson, and Ja’Cole Hinckle. Any additional
claims shall not be included in the case except at the Court’s
discretion and on a motion by a party for good cause shown or
pursuant to Federal Rule of Civil Procedure 15.

      3.      The Clerk of the Court is directed to add B. Calhoun, Lisa
Johnson,     and Ja’Cole Hinckle as party Defendants and to effect
service of   process upon them at the Logan Correctional Center
pursuant     to the Court’s standard procedures.

1 Evidently, other inmates use a combination lock for their lock
boxes, but the plaintiff has a key on her lock because she had
difficulty seeing the numbers on a combination lock.
                                     2
      4.   The Clerk of the Court is further directed to dismiss all
other named Defendants for failure to state a claim against them
upon which relief can be granted. 28 U.S.C. § 1915A; Fed. R. Civ.
Pro. 12(b)(6).

     5.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the Court.
       6.   The Court will attempt service on the defendants by
mailing the defendants a waiver of service. The defendants have
sixty (60) days from the date the waiver is sent to file an answer. If
the defendants have not filed an answer or appeared through
counsel within 90 days of the entry of this Order, the plaintiff may
file a motion requesting the status of service. After the defendants
have been served, the Court will enter an Order setting discovery
and dispositive motion deadlines.
      7.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant’s current work address, or, if not known, said
defendant’s forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.
      8.   The defendants shall file an answer within sixty (60) days
of the date the waiver is sent by the clerk. A motion to dismiss is
not an answer. The answer should include all defenses appropriate
under the Federal Rules. The answer and subsequent pleadings
shall be to the issues and claims stated in this opinion. In general,
an answer sets forth the defendant’s positions. The Court does not
rule on the merits of those positions unless and until a motion is
filed by the defendants. Therefore, no response to the answer is
necessary or will be considered.

                                   3
      9.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail her
discovery requests and responses directly to the defendants’
counsel. Discovery requests or responses sent to the clerk will be
returned unfiled, unless they are attached to and the subject of a
motion to compel. Discovery does not begin until defense counsel
has filed an appearance and the court has entered a scheduling
order, which will explain the discovery process in more detail.
     10. Counsel for the defendants is hereby granted leave to
depose the plaintiff at her place of confinement. Counsel for the
defendants shall arrange the time for the deposition.
      11. The plaintiff shall immediately notify the court, in
writing, of any change in her mailing address and telephone
number. The plaintiff’s failure to notify the Court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.
      12. If a defendant fails to sign and return a waiver of service
to the clerk within thirty (30) days after the waiver is sent, the
Court will take appropriate steps to effect formal service through
the U.S. Marshals service on that defendant and will require that
defendant to pay the full costs of formal service pursuant to Federal
Rule of Civil Procedure 4(d)(2).
     13. The Clerk of the Court is directed to enter the standard
qualified protective order pursuant to the Health Insurance
Portability and Accountability Act.




                                  4
   Entered this 1st day of August, 2019



________/s/ Harold A. Baker_______________
            HAROLD A. BAKER
    UNITED STATES DISTRICT JUDGE




                    5
